Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 1 of 8 PageID: 4150




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




RAZOR USA LLC AND SHANE CHEN,
                                                        Civil Action No. 19-12939 (JMV)
                            Plaintiffs,
v.

DGL GROUP, LTD.,
                                                              OPINION
                           Defendant.




FALK, U.S.M.J.:

       Before the Court is a dispute as to the terms of a proposed Discovery

Confidentiality Order (“DCO”). The parties disagree on whether the DCO should

contain a provision which would allow Plaintiffs’ in-house counsel access to Defendant’s

highly confidential, attorneys’ eyes only-designated material. The terms of the provision

would preclude disclosure to an attorney with “responsibility for pricing, product, or

other competitive business decision making.” The parties submitted letters addressing

the dispute. (CM/ECF Nos. 38 and 39.)

        The Court has reviewed the parties’ submissions. The dispute is decided on the

 papers. Fed.R.Civ.P. 78(b). For the reasons set forth below, Plaintiffs’ request that

 the discovery confidentiality order contain a provision permitting disclosure of the

 confidential material to its in-house is granted.
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 2 of 8 PageID: 4151



                                              BACKGROUND

         This is a patent infringement case involving patents related to two-wheeled

electric vehicles commonly known as “hoverboards.” Plaintiffs Razor USA LLC and

Shane Chen (jointly “Razor”) are the owner/exclusive licensee of two patents for the

hoverboards. (Compl. ¶¶ 8-15.) Razor filed suit against DGL Group, LTD. (“DGL”), its

competitor in the hoverboard market, alleging infringement of its patents. 1

         The parties agree that there should be a discovery confidentiality order entered in

this patent case but disagree on one issue. DGL requests that the Court enter the standard

discovery confidentiality order contained in Appendix S to the Court’s Local Civil Rules.

Razor seeks to include the following provision in the discovery confidentiality order, to

which DGL objects:

         Unless otherwise ordered by the Court or permitted in writing by the
         Designating Party, HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
         ONLY Material shall not be disclosed, directly or indirectly, to anyone
         except the following . . . (e) Up to one (1) in-house attorney for each Party
         having responsibility for maintaining, defending, or evaluating this
         litigation, but not responsib[le] for pricing, product, or other competitive
         business decision making . . . .


(CM/ECF No. 25.) If included, this provision may provide access by Razor’s only in-

house counsel, John Cochrane (“Cochrane”), to DGL’s highly confidential-attorneys’

eyes only material. The parties originally raised this dispute with the Court informally

after which the Court entered an Order directing, among other things, that Razor’s in-


1
 On May 24, 2019, Plaintiffs filed suit against Defendant alleging infringement of U.S.
Reissue Patent No. RE46,964 (the “RE964 Patent”) and U.S. Design Patent No. D739,906 (the
“D906 Patent”). Plaintiffs seek, among other things, injunctive relief, damages for Defendant’s alleged infringing
acts, and Plaintiffs’ attorneys’ fees.
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 3 of 8 PageID: 4152



house counsel certify, in writing, that he has no role in competitive decisionmaking. In

compliance with the Court’s Order, Cochrane provided DGL with a certification detailing

his role at Razor. (Certification of John W. Cochrane, Esq. (“Cochrane Certif.”)

CM/ECF No. 38-2.) 2 Upon receipt of Cochrane’s certification, DGL advised that Court

that the parties remained at an impasse. The Court permitted the parties to submit

additional submissions on the dispute.

        DGL maintains that Cochrane’s certification presents many of the hallmarks

demonstrating the high risk of inadvertent disclosure and therefore opposes his access to

DGL’s highly confidential material. In particular, DGL points to Cochrane’s certification

wherein he states that he is “not responsible” for competitive decisionmaking, arguing

that Cochrane declined to include the phrase not “involved in” as originally proposed by

DGL. See n. 2. DGL also argues that the risk of inadvertent disclosure is great because

Cochrane is part of the management team at Razor, and advises it on compliance,

regulatory and other legal issues related to competitive decisionmaking. In support of its

argument that Cochrane is a competitive decisionmaker, DGL points out that Cochrane

negotiates patent licenses. Lastly, DGL argues that the technical documents related to the

accused products, sensitive financial information, and confidential information related to

sales of the accused products produced by DGL could cause severe competitive harm if

disclosed to Razor’s personnel, including Cochrane.


2
  According to DGL, counsel conferred numerous times in order to better understand the role and responsibilities of
Razor’s in-house counsel, Mr. Cochrane. (CM/ECF No. 38, at 1.) After those discussions, DGL’s counsel proposed
a certification for Mr. Cochrane, which reflected DGL’s understanding of Mr. Cochrane’s responsibilities, and
which contained language indicating that Mr. Cochrane is not “involved in” competitive decisionmaking. Razor’s
counsel returned a different signed certification from Mr. Cochrane.
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 4 of 8 PageID: 4153



         In response, Razor contends that Cochrane’s certification clearly establishes that

he is not involved in competitive decisionmaking and that any risk of inadvertent

disclosure of confidential materials is outweighed by the harm to Razor if access to

Cochrane is barred. Razor emphasizes that Cochrane does not advise management on

competitive issues, that is, he does not provide advice on how to price or design products

or how to make similar decisions. Razor maintains that DGL’s argument that Cochrane

is involved in competitive decisionmaking simply because he provides legal advice to

competitive decisionmakers on unrelated issues is without merit. Finally, noting that

Cochrane is Razor’s sole in-house attorney, Razor argues that it would sustain significant

harm if he were denied access to the materials, including hampering his ability to

supervise the litigation and to provide guidance regarding settlement discussions.



                                                DISCUSSION

         A. Legal Standard

         Access to confidential information cannot be denied solely because of counsel’s

in-house status. U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468-69 (Fed. Cir.

1984). 3 Courts conduct a two-step test to determine whether providing in-house counsel

with access to highly confidential information should be permitted. First, courts are to

assess “[w]hether an unacceptable opportunity for inadvertent disclosure exists.” Id. at


3
  The Third Circuit has not opined a standard for determining whether in-house counsel should be permitted access
to materials designated confidential under a DCO. In the absence of Third Circuit, courts in this circuit have looked
to the guidance of the Federal Circuit found in U.S. Steel. See, e.g., Sanofi-Aventis U.S. LLC v. Breckenridge
Pharm., Inc. No. 15-1836, 2016 WL 308795 at *3 (D.N.J. Jan. 25, 2016); Warner Chilcott Labs. Ireland Ltd. v.
Impax Labs., Inc., No. 08-6304, 2009 WL 3627947, at *2 (D.N.J. Oct. 29, 2009).
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 5 of 8 PageID: 4154



1469. In making such an assessment, a court may consider an attorney’s involvement in

“competitive decisionmaking”. Id. at 1468, n. 3. “Competitive decisionmaking” has

been described as “counsel’s activites, association, and relationship with a client that are

such as to involve counsel’s advice and participation in any or all of the clients’

decisions (pricing, product design, etc.) made in light of similar or corresponding

information about a competitor.” Id. Second, a court “must balance [risk of disclosure]

against the potential harm to the opposing party from restrictions imposed on that party’s

right to have the benefit of counsel of its choice.” In re Deutsche Bank Trust Co.

Americas, 605 F.3d 1373, 1380 (Fed. Cir. 2010) (citing U.S. Steel, 730 F.3d at 1468);

Sanofi-Aventis U.S. LLC v. Breckenridge Pharm., Inc., No. 15-289, 2016 WL 308795, at

*3 (D.N.J. Jan. 25, 2016). The district court has broad discretion to decide what degree

of protection is required. In re Deutsche Bank, 605 F.3d at 1380.

       B. Analysis

       The threshold question to be considered by the Court is whether allowing

Cochrane access to attorney’s eyes only information would create an unacceptable risk of

inadvertent disclosure. The Court finds that it does not.

        Candidly acknowledging that he is sometimes called upon to advise senior

management on regulatory, compliance, or other legal issues in connection with

competitive decisionmaking, Cochrane unambiguously states in his certification that he is

“not involved in making decisions related to pricing, product design, purchasing, sales,

selection of vendors, marketing, or overall corporate strategy.” (Cochrane Certif. at ¶ 4)

(emphasis added.) According to his certification, Cochrane does not provide advice to
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 6 of 8 PageID: 4155



Razor on how it should price its products, how it should design its products, or how

Razor should make similar decisions. It is clear from his certification that Cochrane does

not provide “ ‘advice and participation’ in ‘competitive decisionmaking’” . See

Matsushita Elec. Indus. Co., Ltd. v. U.S., 929 F.2d 1577, 1579-80 (Fed. Cir. 1991). His

legal advice on regulatory, compliance, or other legal issues does not amount to being

personally involved in competitive decisonmaking under the case-by-case, fact sensitive

analysis of U.S. Steel. Moreover, Cochrane certifies that he will not engage in any

competitive decisionmaking during the course of the subject litigation. (Cochrane Certif.

at ¶ 5.)

           Nor does Cochrane’s involvement in the negotiation of licenses necessarily equate

to involvement in competitive decisionmaking. See Pfizer, Inc. v. Apotex, Inc., 744 F.

Supp. 2d 758, 766 (N.D. Ill. 2010) (“[E]quating licensing and competitive

decisionmaking as a per se matter does not conform with the Federal Circuit’s long-

standing directive that competitiveness can only be determined on a case-by-case basis.”)

This is particularly true because Cochrane is not responsible for deciding “which licenses

to give or pursue from others[.]” (Cochrane Certif. at ¶ 6.)

           The fact that Cochrane reports directly to Razor’s CEO does not mean that he is

involved in competitive decisionmaking. Although he is “technically part of senior

management”, he is “not part of any specific management team at Razor.” (Cochrane

Certif. at ¶ 8.) Cochrane attests that his role is “limited to advising senior management

on regulatory, compliance and other legal issues,” not business or other competitive

strategic matters. Id. Furthermore, Cochrane certifies that he is separated from the CEO
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 7 of 8 PageID: 4156



geographically—Cochrane being located in Southern California and the CEO working in

the Seattle office—and that he speaks with the CEO only a few times a year. Finally,

Cochrane states that no one other than the information technology department has access

to his computer. He further certifies that he will take procedural safeguards to minimize

the risk of inadvertent disclosure. (Cochrane Certif. at ¶ 11.)

       For the reasons stated above, the Court finds that Cochrane does not engage in

competitive decisionmaking. Further, the Court finds that Cochrane has been

“functionally, geographically, and technologically isolated” and that therefore the risk of

inadvertent disclosure posed by Cochrane is minimal. Sanofi-Aventis U.S. LLC, 2016

WL 308795, at *5.

       The Court turns to the second prong of the test and assesses the harm to Razor if

Cochrane were denied access to the confidential materials. Cochrane is the only in-house

attorney at Razor. (Cochrane Certif. at ¶ 4.) If Cochrane were not to have access to the

confidential material, Razor would essentially be denied its “right to have the benefit of

counsel of its choice.” In re Deutsche Bank, 605 F.3d at 1380. Cochrane is the only

person at Razor who is in a position to supervise the litigation and guide outside counsel

regarding its direction. (CM/ECF No. 39, at 6.) His lack of access to the confidential

information would impede his ability to perform his role at Razor, including limiting his

ability to assess the merits of the case and provide guidance regarding settlement of the

matter.

          The Court recognizes that disclosure of the information contained in DGL’s

technical documents related to the accused products, sensitive financial information, and
Case 2:19-cv-12939-JMV-MF Document 72 Filed 07/02/20 Page 8 of 8 PageID: 4157



confidential information related to sales of the accused products to certain persons at

Razor could be harmful to DGL. However, as explained above, given Cochrane’s role

and functions at Razor, the Court finds that the risk of inadvertent disclosure of this

information is relatively low.

     This decision is necessarily decided in generalities, e.g. confidential information. If

DGL is producing something it believes so sensitive that its specific disclosure to Mr.

Cochrane would almost certainly cause a clearly defined serious harm, DGL may raise

the issue with the Court prior to disclosure. Presented with the specifics, the Court could

perform a more refined balancing analysis. The parties are cautioned that such a

challenge is reserved for an exceptional issue. Routine confidential information may be

disclosed to Razor’s sole in-house counsel.

                                      CONCLUSION

       In sum, the Court finds that any risk of inadvertent disclosure of confidential

materials is outweighed by the harm to Razor of barring Cochrane from accessing them.

For the reasons set forth above, the Court finds that Cochrane should be permitted access

to highly confidential, attorneys’ eyes only-designated material. Accordingly, Razor’s

request to include the provision permitting disclosure to in-house counsel in the discovery

confidentiality order is granted. An appropriate Order accompanies this Opinion.



                                            s/Mark Falk
                                           MARK FALK
                                           United States Magistrate Judge

 Dated: July 2, 2020
